Citation Nr: 0500328	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In view of the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), evidentiary development is needed.

At the November 2004 hearing before the undersigned Veterans 
Law Judge, the veteran provided specific information to 
facilitate a search of records to corroborate an alleged 
stressor.  Particularly, the veteran stated that between 
November and December 1955, his ship was caught in a typhoon 
in Subic Bay.  The veteran stated that he was knocked off of 
his feet, and swept across the deck until his heels caught 
the lip of the deck, which saved him from going overboard.  

The veteran's daughter reported in a March 1999 statement 
that her father had nightmares about drowning.  At a 
September 1999 assessment for PTSD, the veteran recalled that 
typhoons at sea had scared him tremendously.  Of record is a 
July 2000 diagnosis of PTSD from G. Grenny, Ph.D.  The 
veteran was also diagnosed as having major depression and 
generalized anxiety disorder closely related to health 
issues.  

Though there is no manifest evidence of combat related events 
from the veteran's service records, the RO should, in light 
of Pentecost v. Principi, 16 Vet. App. 124 (2002), attempt to 
corroborate the stressor via the US Armed Services Center for 
Unit Records Research (USASCURR).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send information to 
USASCRUR, for the purpose of 
conducting a search of unit records, 
including deck logs, of a typhoon 
between November 1, 1955 and December 
31, 1955, concerning the ship upon 
which the veteran served.  The RO 
should utilize the veteran's military 
records and lay statements for 
relevant information to facilitate a 
search.  

3.  If the requested development 
results in confirmation of a stressor, 
then the RO should schedule the 
veteran for a VA examination.  After 
reviewing the claims file, the 
examiner should determine whether such 
stressor is sufficient to account for 
a diagnosis of any ascertained PTSD.  
The report of examination should 
include a complete rationale for all 
opinions expressed.  

4.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for PTSD.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO 
must issue a supplemental statement of 
the case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




